DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1 in the reply filed on 9 March 2022 is acknowledged. The traversal is on the ground(s) that there would be no serious burden to simultaneously search the claims of Inventions 1 and 2 since the energetic material of claim 15 is printed by the method of claim 1. This is not found persuasive because claim 15 is a product-by-process claim, and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113. Therefore, the energetic material of claim 15 can be made by a process other than that of claim 1, and searching for the energetic material of claim 15 would not be limited to 3D printing subclasses.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 March 2022.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “The present disclosure relates to”. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 10 recites that “the total weight percentage of the fluoropolymer and the reactive metal or metal oxide is at least 70-100% of the 3D printed fluoropolymer-based energetic material” (emphasis added). Given that the range includes up to 100%, the use of “at least” is inappropriate. The total weight percentage cannot exceed 100%.
This same issue is also present in paragraphs 11, 17, 18, 32, and 33.
In paragraph 24, each of the ranges “10-85 wt%” and “10-70 wt%” is listed twice.
In paragraph 26, each of the ranges “10-85 wt%” and “10-70 wt%” is listed twice.
In paragraph 27, it appears that one of “comprises particles” and “has a particle size range” should be deleted.
In paragraph 47, it appears that “melt ow index” should be “melt flow index”.
In paragraph 60, the end of the last sentence is missing.
Appropriate correction is required.

Claim Objections
Claims 1, 6-7, and 9-10 are objected to because of the following informalities: 
Claim 1 recites that “the total weight percentage of the fluoropolymer and the reactive metal or metal oxide is at least 70-100% of the 3D printed fluoropolymer-based energetic material” (emphasis added). Given that the range includes up to 100%, the use of “at least” is inappropriate. The total weight percentage cannot exceed 100%.
This same issue also applies to claims 9 and 10.
In claim 6, “the 3D printing” should be replaced with “the 3D printed fluoropolymer-based energetic material”. Alternatively, claim 6 should be amended to specify that the 3D printing is “carried out with” a layer height of 0.1-2.5 mm (as in claims 11-13).
Claim 7 should be amended to recite that the 3D printing is “carried out with” a printing speed of 1-20 mm/s (as in claims 11-13).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites “3D printing the fluoropolymer-based energetic material filament… at a temperature below the onset to reaction temperature of the fluoropolymer”. Claim 11 depends from claim 1 and recites that “the 3D printing is carried out at a temperature that is not higher than the onset to reaction temperature of the fluoropolymer”. For example, if the onset temperature was 300 °C, then claim 1 would cover temperatures less than 300 °C, and claim 11 would cover temperatures less than or equal to 300 °C, which is a broader. Therefore, claim 11 fails to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0370119 (“Spence”), cited in an IDS, in view of U.S. Patent Application Publication No. 2019/0344496 (“Bartow”).
Regarding claim 1, Spence discloses a 3D printing method (see paragraphs 24 and 47 and the abstract) for fluoropolymer-based energetic material (see paragraphs 29 and 35, which discuss the use of polytetrafluoroethylene (PTFE)), wherein the method comprises:
a) preparing a fluoropolymer-based energetic material (see paragraphs 29, 35, 37-38, and 40-41), wherein the fluoropolymer-based energetic material comprises at least a fluoropolymer as an oxidizer (see paragraphs 29 and 35, which discuss the use of PTFE as an oxidizer) and at least a reactive metal or metal oxide (see paragraphs 29 and 36, which discuss the use of aluminum or, more generally, a metallic fuel);
b) preparing a fluoropolymer-based energetic material filament by adding the fluoropolymer-based energetic material to a filament extruder (see paragraphs 37-41 and Figure 3); and
c) 3D printing the fluoropolymer-based energetic material filament to provide a 3D printed fluoropolymer-based energetic material (see paragraphs 24 and 47 and the abstract) at a temperature below the onset to reaction temperature of the fluoropolymer (this would have been obvious to one of ordinary skill in the art in view of paragraph 34),
wherein the total weight percentage of the fluoropolymer and the reactive metal or metal oxide is at least 70-100% of the 3D printed fluoropolymer-based energetic material (see paragraph 35, which states that the energetic thermoplastic filament can include an oxidizer, such as PTFE, in an amount of at least about 25 weight percent and up to about 95 weight percent, and paragraph 47, which states that the energetic thermoplastic filament can include energetic material in an amount of at least about 25 weight percent or at least about 75 weight percent but typically not greater than about 95 weight percent; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)), and the weight percentage of the reactive metal or metal oxide is 5-85 wt% of the total weight of the 3D printed fluoropolymer-based energetic material (see paragraph 36, which states that the energetic thermoplastic filament can include one or more modifying agents, such as metallic fuels, in an amount of not greater than about 50 weight percent; see also paragraph 47, which states that the energetic thermoplastic filament can include energetic material in an amount of at least about 25 weight percent or at least about 75 weight percent but typically not greater than about 95 weight percent; paragraph 29 states that the energetic compound can include a fuel, such as aluminum, and an oxidizer, such as PTFE; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Spence does not disclose 1) preparing a fluoropolymer-based energetic material pellet, wherein the pellet comprises at least the fluoropolymer and the reactive metal or metal oxide, and 2) preparing the filament by adding the pellet to the filament extruder. In Spence, the constituents of the energetic thermoplastic filament are in particulate form. See paragraph 37. However, it is well known in the art to produce filaments by adding pellets containing multiple ingredient to an extruder. See paragraphs 228-234 of Bartow, for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pellets rather than particulates in Spence, as taught by Bartow. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 2, modified Spence discloses the use of PTFE. See paragraphs 29 and 35 of Spence and the rejection of claim 1.
Regarding claims 4 and 5, modified Spence discloses the use of aluminum. See paragraph 29 of Spence and the rejection of claim 1.

Regarding claims 6 and 8, modified Spence discloses energetic thermoplastic filaments having diameters of about 1.75 mm or about 3 mm (see paragraphs 14, 45, and 56 and Figure 1 of Spence), which would result in layers having corresponding heights. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 9, modified Spence discloses wherein the total weight percentage of the fluoropolymer and the reactive metal or metal oxide is at least 90-100% of the 3D printed fluoropolymer-based energetic material (see paragraph 35 of Spence, which states that the energetic thermoplastic filament can include an oxidizer, such as PTFE, in an amount of at least about 25 weight percent and up to about 95 weight percent, and paragraph 47 of Spence, which states that the energetic thermoplastic filament can include energetic material in an amount of at least about 25 weight percent or at least about 75 weight percent but typically not greater than about 95 weight percent; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)), and the weight percentage of the reactive metal or metal oxide is 10-50 wt% of the total weight of the 3D printed fluoropolymer-based energetic material (see paragraph 36 of Spence, which states that the energetic thermoplastic filament can include one or more modifying agents, such as metallic fuels, in an amount of not greater than about 50 weight percent; see also paragraph 47 of Spence, which states that the energetic thermoplastic filament can include energetic material in an amount of at least about 25 weight percent or at least about 75 weight percent but typically not greater than about 95 weight percent; paragraph 29 of Spence states that the energetic compound can include a fuel, such as aluminum, and an oxidizer, such as PTFE; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claim 10, modified Spence discloses wherein the total weight percentage of the fluoropolymer and the reactive metal or metal oxide is at least 95-100% of the 3DSer. No. 17/009,837Page 4 of 8Attorney Docket # 67803-03 printed fluoropolymer-based energetic material (see paragraph 35 of Spence, which states that the energetic thermoplastic filament can include an oxidizer, such as PTFE, in an amount of at least about 25 weight percent and up to about 95 weight percent, and paragraph 47 of Spence, which states that the energetic thermoplastic filament can include energetic material in an amount of at least about 25 weight percent or at least about 75 weight percent but typically not greater than about 95 weight percent; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)), and the weight percentage of the reactive metal or metal oxide is 15-25 wt% of the total weight of the 3D printed fluoropolymer-based energetic material (see paragraph 36 of Spence, which states that the energetic thermoplastic filament can include one or more modifying agents, such as metallic fuels, in an amount of not greater than about 50 weight percent; see also paragraph 47 of Spence, which states that the energetic thermoplastic filament can include energetic material in an amount of at least about 25 weight percent or at least about 75 weight percent but typically not greater than about 95 weight percent; paragraph 29 of Spence states that the energetic compound can include a fuel, such as aluminum, and an oxidizer, such as PTFE; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claims 11 and 12, it would have been obvious to one of ordinary skill in the art to have carried out the 3D printing at a temperature not higher than the onset to reaction temperature of the fluoropolymer to prevent accidental combustion, as discussed in paragraph 34 of Spence. It would have been obvious to one of ordinary skill in the art to have carried out the 3D printing at a temperature above the melting point of the fluoropolymer because the filaments of Spence are meant to be used in FDM printers (see paragraphs 24 and 47 and the abstract) and FDM printers function by printing molten build material.

Regarding claim 14, modified Spence discloses wherein the 3D printing method is fused deposition modeling (FDM) (see paragraphs 24 and 47 and the abstract of Spence).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Bartow, as applied to claim 2 above, and further in view of Chuan Huang et al., Electrospray Deposition of Energetic Polymer Nanocomposites with High Mass Particle Loadings: A Prelude to 3D Printing of Rocket Motors, Advanced Engineering Materials, 2015, 17, No. 1, 95-101 (“Huang”), cited in an IDS.
Regarding claim 3, modified Spence does not explicitly disclose that the fluoropolymer is PVDF. However, Spence does disclose the use of an organic oxidizer, such as PTFE. See paragraphs 29 and 35.
Huang discloses a method of making an energetic material from PVDF and aluminum. See the abstract and Precursor Preparation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted PVDF for PTFE in modified Spence since both materials are organic oxidizers and fluoropolymers and Huang indicates that PVDF can be used with aluminum as an energetic material (see the abstract and Precursor Preparation of Huang). This would represent the simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Bartow, as applied to claim 1 or 12 above, and further in view of U.S. Patent Application Publication No. 2018/0237627 (“Liu”).
Regarding claim 7, modified Spence does not explicitly disclose that the 3D printing has a printing speed of 1-20 mm/s. However, Liu discloses printing a fluoropolymer by FDM at 20 mm/s. See paragraphs 87-90. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing of modified Spence at 20 mm/s since Liu discloses that this is a suitable speed for printing a fluoropolymer by FDM. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 13, modified Spence does not explicitly disclose that the 3D printing is carried out at a temperature below 310 °C when the fluoropolymer is PVDF. However, Liu discloses printing PVDF by FDM at 260 °C. See paragraphs 87-90. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing of modified Spence at 260 °C when the fluoropolymer is PVDF since Liu discloses that this is a suitable temperature for printing PVDF by FDM. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744